 


109 HR 2221 IH: To extend the duty suspension on Mesamoll.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2221 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Ms. Hart introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the duty suspension on Mesamoll. 
 
 
1.Mesamoll
(a)In generalHeading 9902.38.14 of the Harmonized Tariff Schedule of the United States (relating to a mixture of phenyl esters of C10-C18 alkylsulfonic acids) is amended by striking 12/31/2006 and inserting 12/31/2009. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
